DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 8, the recitation “more the” should be “more of the”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,586,037 B2 (Parker) in view of US 10,886,711 B2 (Lan) and US 9,155,219 B2 (Watanabe).
With respect to claim 1: Parker discloses a modular embedded rack control system and framework wherein a stackable base unit is a block assembly comprising: a box-shaped structural frame (Fig. 3) structured as an array (matrix 100); a plurality of external panel types that can mounted to the structural frame (two types of roof panels in Fig. 3, multiple sizes of external vertical side panels 14/16 in Fig. 34, door 44 in Fig. 1, back fixed side panel 14A in Fig. 1 and Col. 2 lines 59-62, and fixed bottom side panel 14B in Fig. 1); a plurality of internal panel types (plurality of internal panels 14 and 16 in Fig. 3) that can be mounted to the structural frame; a plurality of component and peripheral types that can be mounted to the internal and external panels (the circuit breakers, network protectors, and switchgears (not shown) @ Col. 2 lines 28-29; the bus assembly or similar structure @ Col. 2 line 61); a plurality of compartmental component and peripheral types that can be mounted within the structural frame (the circuit breakers, network protectors, and switchgears (not shown) @ Col. 2 lines 28-29);.
Parker Fig. 3 shows the array (matrix 100) as a two by four array, which does not meet the claimed “structured as a two by three array”. 
However, Parker Col. 5 teaches that the matrix 100 has two or more cubicles disposed side-by-side, stacked, or both. The disclosure does not limit the exact number of the cubicles used to form a matrix 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a two by three array of cubicles as an obvious variation of the two by four array of cubicles shown in Parker Fig. 3. One would be motivated to vary the number of cubicles based on the needs of the particular application, in terms of what types and how many electrical components are to be housed. 
Regarding the claim recitation “whereby up to four internal panels mounted perpendicularly to and around a center front module rack can partition up to five vertical compartments”, see the annotated image below. The numbers annotated on the tops of the cubicles identify the six cubicles in the claimed two by three array. Cubicle number 5 is the claimed “center front module rack”. 

    PNG
    media_image1.png
    1096
    781
    media_image1.png
    Greyscale
 
Parker Fig. 3 and the annotated image above show Parker’s fixed panels 14 and removable panels 16 used in a plurality of internal locations. By adding panels 14 and/or 16 in a vertical orientation at/below the locations indicated by the arrows, such panels 14 and/or 16 meet the claimed “up to four internal panels mounted perpendicularly to and around a center front module rack”. The cubicles numbered 1-3, 4, and 6 meet the claimed “five vertical compartments”. 
Parker Col. 2 lines 59-62 disclose that the back panel 14A typically has a number of openings therein structured to allow a bus assembly, or similar structure, to extend therethrough. Parker Col. 2 lines 26-29 state that the cubical holds various components of an electrical system such as, but not limited to, circuit breakers, network protectors, and switchgears (not shown). Parker is open to putting various types of electrical equipment in the housing. 
However, Parker does not explicitly disclose “a plurality of bus types that can be mounted to one or more [of] the internal panels” as claimed. 
Lan Fig. 1 shows output bus bar 31. Lan Figs. 10-13 show various bus bars 2441, 2443, 2444, 2452, 2453, and 2451. Lan Col. 4 lines 32-63 disclose bus bars that are not shown in the figures. Lan discloses the system as a power supply system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Lan’s bus bars to internal panels of Parker’s cubicles, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to select from the known electronics components based on the intended purpose or function of the matrix of cubicles. 
In the rejection above, Parker’s circuit breakers, network protectors, and switchgears (not shown) @ Col. 2 lines 28-29 are relied upon for the claimed “a plurality of component and peripheral types that can be mounted to internal and external panels” and “a plurality of compartmental component and peripheral types that can be mounted within the structural frame”. 
Such components are capable of being mounted to external and internal panels, which meets “that can be mounted to internal and external panels” as claimed. 
See Parker Fig. 3. When mounted to internal panels, such components are inside compartments within the enclosure. This meets “compartmental component and peripheral types that can be mounted within the structural frame” as claimed. 
If such components are held to not meet the recited “a plurality of component and peripheral types that can be mounted to internal and external panels” and “a plurality of compartmental component and peripheral types that can be mounted within the structural frame”, see Lan. Lan discloses high-voltage chambers, low-voltage chambers, fuses, reactors, control units, power supply modules, isolation units, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Lan’s components to Parker’s panels 14 and 16, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to select from the known electronics components based on the intended purpose or function of the matrix of cubicles. 
Parker does not disclose “a plurality of rack mountable spacer types” as claimed. Parker does not disclose “a plurality of rack mountable modules and module types” as claimed. 
Watanabe Col. 1 lines 17-67 discloses mounting servers, storages, and network devices in a storage frame called a rack. Blank spaces between such components are filled with blank plates. Watanabe’s invention is to adaptable plate structure called blanking plates for filling various sized blank spaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Watanabe’s servers, storages, network devices, and blanking plates to at least one of Parker’s cubicles, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination because Watanabe Col. 1 states that a large number of devices are stored in a small footprint in such a rack storage frame. 
In the combination, the blanking plates are the claimed “rack mountable spacer types”. The servers, storages, and network devices are the claimed “rack mountable modules and module types”. 
With respect to claim 2: Parker does not disclose a specific use of the enclosure, and leaves open the particular function for which the apparatus is used. 
Parker discloses the system can include circuit breakers, network protectors, switchgears, among other things. 
Lan Col. 1 discloses an enclosure as a datacenter, known as a server center. Lan’s disclosure is to the power supply for such an apparatus. Lan Col. 1 discloses telecommunication and storage systems, redundant and backup power supplies, data communication connections, environmental controls, and safety devices. 
Watanabe Col. 1 discloses servers, storages, and network devices in a storage frame rack. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Parker’s enclosure as a standalone system/system stack, or as a networked node/node stack by making different combinations of the various components and functions disclosed by Parker, Lan, and Watanabe. 
E.G., it is obvious to adapt Parker’s apparatus for use as a complete datacenter or server center according to Lan’s disclosure. This meets “a standalone system or system stack” as claimed. 
Alternatively, it is obvious to adapt Parker’s apparatus for use as one storage server or network device in a network according to Watanabe’s disclosure. It is obvious to adapt Parker’s apparatus for use as a power supply for a data center according to Lan’s disclosure. This meets “a networked node or node stack” as claimed.  
In that Parker desires forming a matrix by arrangement side by side and/or stacked, it is obvious to mount or rack the components together to form a final device. This makes obvious “and can themselves be mounted or racked” as claimed. 
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
The Applicant compares Parker’s drawings to the Applicant’s drawings and asserts this amounts to a patentable distinction over the prior art. Patentability of this application is based on the Applicant’s claims, and not on the Applicant’s drawings. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, features from the Applicant’s drawings are not read into the claims. 
The invention of Parker, as set forth in the rejections above, makes obvious the claim recitations to the two by three array. As claimed, up to four internal panels mounted perpendicularly to and around a center front rack can partition up to five vertical compartments. 
Some of the compartments in Parker span the entire height of the apparatus in the exact same way as the Applicant’s vertical compartments. See the annotated image in the rejection of claim 1. Cubicle 1 spans the entire height of the apparatus. 
Some of the cubicles that do not span the entire height of the apparatus have heights greater than widths (at the front corner of the apparatus in the annotated image). The height being greater than width is interpreted to meet one claimed “vertical compartment”. The “vertical compartment” spanning the entire height of the apparatus is not required by the claim as written. 
The claim uses “comprising” as the transitional phrase. This leaves the apparatus (structure) claim open to non-recited claim elements (structures). The horizontal panel members that sub-divide Parker’s cubicles (e.g., cubicle 4 in the annotated image) may be non-recited claim elements. When the horizontal panels in Parker are understood as non-recited claim elements, the cubicles span the entire height of the apparatus.
The omission of an element and its function where all remaining elements continue to perform the same functions as before is obvious to one of ordinary skill in the art. One of ordinary skill in the art would find obvious omitting the horizontal panels in Parker, as an obvious variation of Parker’s depicted structure. One would be motivated to omit the horizontal panels to have more of the full-height compartments (e.g. cubicle 1 in the annotated image), as needed for a particular application or use. Depending on what is put in the structure, one would find obvious varying the number and location of the internal panels to accommodate the contents in a convenient way. 
The Applicant’s second reasoning as to differences between Parker and the Applicant’s invention are similarly not persuasive against the rejections of record. The Applicant’s remarks about the utility and scope do not amount the claims distinguishing over the prior art of record. These are not claimed features. 
While the Applicant characterizes Parker as for industrial power and control solutions, the disclosure of Parker describes the invention more generally to “an electrical apparatus cubicle having removable sides”.
Pointing to features from the Eaton website does not amount to a patentable distinction of the claimed invention over the prior art. 
The Applicant’s conjecture about the scaling of Parker does not amount to a patentable distinction over the prior art, because the remarks are not related to claimed features. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637